DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Pub. No.: US 2013/0040682A1)  and further in view of RAGHAVAN (Pub. No.: US 2018/0115958A1).


With respect to claim 1:
CHANG discloses a method, comprising: selecting at least one of a plurality of beamforming direction settings of a multiple antenna array of a radio of a wireless device (parag. 0012 and 0084); receiving, by the radio of the wireless device, a wireless signal from a base station and measuring one or more signal metrics of the wireless signal (parag. 0027-0031); sensing motion of the wireless device (parag. 0025, 0027-00231); identifying a wireless connection direction for establishing a wireless connection with the base station based on the one or more signal metrics, the at least one of the plurality of beamforming direction settings used while receiving the wireless signal (parag. 0027-0031);
CHANG does not explicitly disclose retrieving spatial relationships between each of different beamforming directions of the plurality of beamforming direction settings; and an orientation of the wireless device determined based on the sensed motion of the wireless device; and selecting a one of the plurality of beamforming direction settings for communicating with the base station based on the wireless connection direction, a one of the plurality of beamforming settings that corresponds with the wireless connection direction, and the sensed motion of the wireless device.
RAGHAVAN discloses disclose retrieving spatial relationships between each of different beamforming directions of the plurality of beamforming direction settings (parag. 0104-0105, 0114-0115); and an orientation of the wireless device determined based on the sensed motion of the wireless device (parag. 0144); and selecting a one of the plurality of beamforming direction settings for communicating with the base station based on the wireless connection direction, a one of the plurality of beamforming settings that corresponds with the wireless connection direction, and the sensed motion of the wireless device (parag. 0010, 0108 and 0128).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of RAGHAVAN into the teaching of CHANG in order to compensate for the extreme high path loss and short range.
With respect to claim 2:
RAGHAVAN  discloses the method of claim 1, wherein receiving, by the radio of the wireless device, the wireless signal from the base station and measuring the one or more signal metrics of the wireless signal comprises: scanning, by the radio of the wireless device, through the plurality of beamforming direction settings of the multiple antenna array of the radio (parag. 0008-0009, 0114); and receiving and measuring the one or more signal metrics of the wireless signal at each of the scanned plurality of beamforming direction settings (parag. 0010 discloses receiving and measuring signal metric).
With respect to claim 3:
CHANG discloses the method of claim 1, wherein identifying the wireless connection direction comprises: 19Skylo-1009 selecting, by the radio of the wireless device, a one of the plurality of beamforming direction settings of a multiple antenna array of the radio (parag. 0012 and 0084); and receiving, by the radio of the wireless device, the wireless signal from the base station and measuring the one or more signal metrics of the wireless signal while the wireless device is subjected to motion over time (parag. 0027-0031).

With respect to claim 4:
RAGHAVAN discloses the method of claim 1, further comprising generating a signal metric map or a probability map, wherein the signal metric map or the probability map is generated based on sensed motion of the wireless device and the one or more measured signal metrics (parag. 0012, 0016 and 0127).
With respect to claim 5:
RAGHAVAN discloses the method of claim 4, wherein the signal metric map includes relationships between directions of the wireless device and the measured signal metrics (parag. 0010-0011).
With respect to claim 6:
RAGHAVAN discloses the method of claim 4, wherein the probability map includes estimated probabilities of the wireless connection direction for establishing a wireless connection to the base station in given directions (parag. 0103 and 0509).
With respect to claim 7:
RAGHAVAN discloses the method of claim 6, further comprising associating a time with the one or more measured signal metrics (parag. 0003). 
With respect to claim 8:
CHANG discloses the method of claim 7, further comprising tracking a duration of time over in which the one or more measured signal metrics are sensed (parag. 0063).
With respect to claim 9:
RAGHAVAN discloses the method of claim 8, further comprising generating the estimated probabilities of the probability map based on the time associated with the one or more measured signal metrics, or the tracked duration of time associated with the one or more measured signal metrics (Parag. 0104).
With respect to claim 10:
 CHANG discloses the method of claim 1, wherein a timing for reselecting a one of the plurality of beamforming settings for communicating with the base station is synchronized with a sleep cycle of receive and transmit chains of the wireless device (parag. 0061-0062).
With respect to claim 11:
CHANG discloses the method of claim 10, wherein the selecting the one of the plurality of beamforming direction settings for communicating with the base station based on the wireless connection direction, the one of the plurality of beamforming settings that corresponds with the wireless connection direction, and the sensed motion of the wireless device further comprises referencing the signal map or the probability map (parag. 0099, 0108).
With respect to claim 12:
 CHANG discloses the method of claim 1, wherein a frequency for reselecting a one of the plurality of beamforming settings for communicating with the base station is based on an angular velocity of the wireless device (parag. 0061).
With respect to claim 14:
CHANG discloses the method of claim 1, wherein the received wireless signal is adjusted or filtered (parag. 0023, 0031).


With respect to claim 15:
CHANG discloses the method of claim 1, wherein the sensed motion is adjusted or corrected based on received wireless signal (parag. 0040, 0064).
With respect to claim 18:
CHANG discloses the method of claim 1, wherein the selecting the one of the plurality of beamforming direction settings for communicating with the base station is further based on sensed magnetic fields of a magnetometer (parag. 0025-0027)
With respect to claim 21:
RAGHAVAN discloses the method of claim 1, wherein a timing for reselecting a one of the plurality of beamforming settings for communicating with the base station is synchronized with a data transmission request of the wireless device (parag.0100).

Allowable Subject Matter
Claim 22 allowed.

Claims 13, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649